DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The amendment filed 3/28/2022 has been entered.  Claims 19-38 are pending.  The amendment has overcome the objections indicated in the non-final Office Action dated 1/12/2022.

Drawings
The drawings were received on 3/28/2022.  These drawings are acceptable.

Claim Objections
Claims 19-28 are objected to because of the following informalities: 
Regarding claims 19-20, 25-26 and 31-32 the scope between a type and a first type is unclear.  The specification in paragraph [0071] states that “the first type herein may be compact DCI… specific name of the first type is not limited in this application.”  Examiner suggest claiming this feature by reciting its functions instead of using the words “type” and “first type” to describe this feature. 
Regarding claims 20, 22-24, 26, 28-30, 32, and 34-36, these dependent claims may cause the “or” in the corresponding independent claims to be essentially interpreted as an “and” which may be confusing.  Examiner suggest clarifying the conjunctions used and/or the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 recites the limitation "the first-type DCI" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 25, 26, 31, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over VIVO, “Remaining issues on multiplexing data with different transmission duration”, R1-1719798 (herein after Vivo) in view of US 2020/0077470 (hereinafter Xiong) and US 2018/0049189 (hereinafter Hugl).
Regarding claims 19, 25 and 31, Vivo teaches an apparatus / medium / method, comprising: receiving first control information, wherein the first control information indicates that a communications apparatus is configured to receive first data on a first time-frequency resource (p. 6, ll. 29-31: details For a UE configured with CBG based (re)transmission, CBGFI can be included in the scheduling DCI); receiving second control information, wherein the second control information indicates that no information is transmitted on a second time-frequency resource (p. 6, ll. 29-31: details a UE can be configured with preemption indication monitoring); and determining, based on a feature of the first control information or a feature of the first data, whether the first data exists on a third time-frequency resource, wherein the third time-frequency resource is an overlapping time-frequency resource of the first time-frequency resource and the second time-frequency resource (p. 6, ll. 38-41: details If both preemption indication and DCI with CBGFI are received… Option 1: UE follows UE-specific DCI that indicates which CBG(s) is preempted. Option 2: UE follows the latest DCI that indicates which part of PDSCH is preempted. Option 3: UE jointly uses preemption indication and DCI with CBGTI/CBGFI to identify the preempted part of PDSCH). 
Vivo does not explicitly teach wherein the feature of the first control information comprises whether a type of the first control information is a first type or whether a start transmission location of the first control information is a start location of a slot, and wherein the feature of the first data comprises a length of a transmission time interval usable to transmit the first data compared to a first threshold or a size of a subcarrier spacing usable to transmit the first data compared to a second threshold.
However, Xiong teaches wherein the feature of the first control information comprises whether the type of the first control information is the first type ([0094]: details indication channel may be a compact DCI format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Xiong and include wherein the feature of the first control information comprises whether a type of the first control information is a first type or whether a start transmission location of the first control information is a start location of a slot of Xiong with Vivo.  Doing so would reduce a UE power consumption (Xiong, paragraph [0093]).
Moreover, Hugl teaches wherein the feature of the first data comprises the length of the transmission time interval usable to transmit the first data compared to the first threshold ([0061]: details the DL performance for shorter TTI operation is dependent on the assumed DL control overhead; i.e., ½ with slot-level TTI as well as 1/7 with 2-symbol TTI, as compared to the legacy TTI length of 1 subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Hugl and include wherein the feature of the first data comprises a length of a transmission time interval usable to transmit the first data compared to a first threshold or a size of a subcarrier spacing usable to transmit the first data compared to a second threshold of Hugl with Vivo.  Doing so would enable flexible signaling (Hugl, [0162]).

Regarding claims 20, 26 and 32, Vivo teaches determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the type of the first control information being the first type; or determining that the first data does not exist on the third time-frequency resource in response to the type of the first control information not being the first type (p. 6, ll. 38-41: details Option 1: UE follows UE-specific DCI that indicates which CBG(s) is preempted. Option 2: UE follows the latest DCI that indicates which part of PDSCH is preempted. Option 3: UE jointly uses preemption indication and DCI with CBGTI/CBGFI to identify the preempted part of PDSCH).  
Vivo does not explicitly teach wherein the feature of the first control information comprises whether the type of the first control information is the first type.
However, Xiong teaches wherein the feature of the first control information comprises whether the type of the first control information is the first type ([0094]: details indication channel may be a compact DCI format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Xiong and include wherein the feature of the first control information comprises whether the type of the first control information is the first type of Xiong with Vivo.  Doing so would reduce a UE power consumption (Xiong, paragraph [0093]).

Regarding claim 37, Vivo does not explicitly teach wherein the first type is compact downlink control information.
However, Xiong teaches wherein the first type is compact downlink control information ([0094]: details indication channel may be a compact DCI format).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Xiong and include wherein the first type is compact downlink control information of Xiong with Vivo.  Doing so would reduce a UE power consumption (Xiong, paragraph [0093]).

Claims 21, 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Hugl and Xiong, further in view of Intel “eMBB/URLLC multiplexing for DL” R1-1704763 (hereinafter Intel).
Regarding claims 21, 27 and 33, Vivo does not explicitly teach further comprising: receiving third control information, wherein the third control information indicates that the communications apparatus is configured to receive third data on a fourth time-frequency resource; and wherein the third control information comprises first indication information, and the first indication information indicates whether the first data will be sent to the communications apparatus on a fifth time-frequency resource, wherein the fifth time-frequency resource is a time-frequency resource that is comprised in a sixth time-frequency resource and that does not overlap with the third time-frequency resource, and the sixth time-frequency resource is an overlapping time-frequency resource of the fourth time-frequency resource and the second time-frequency resource.  
However, Intel teaches receiving third control information, wherein the third control information indicates that the communications apparatus is configured to receive third data on a fourth time-frequency resource; and wherein the third control information comprises first indication information, and the first indication information indicates whether the first data will be sent to the communications apparatus on a fifth time-frequency resource, wherein the fifth time-frequency resource is a time-frequency resource that is comprised in a sixth time-frequency resource and that does not overlap with the third time-frequency resource, and the sixth time-frequency resource is an overlapping time-frequency resource of the fourth time-frequency resource and the second time-frequency resource (p. 1, last 7 lines: details The indication itself may be represented by a DCI format, while the physical channel which carries this format may differ depending on usage scenarios and configuration. For example, the slot-based NR PDCCH located in the start of each slot may be used for DCI format transmission. In other scenario, this DCI format may be carried by mini-slot level NR PDCCH in order to indicate the preemption during the eMBB TTI. See in Figure 1 the examples of both indications. Since this indication channel is processed by eMBB UEs, it is natural to use eMBB numerology in order to simplify the UE-side processing.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Intel and include receiving third control information, wherein the third control information indicates that the communications apparatus is configured to receive third data on a fourth time-frequency resource; and wherein the third control information comprises first indication information, and the first indication information indicates whether the first data will be sent to the communications apparatus on a fifth time-frequency resource, wherein the fifth time-frequency resource is a time-frequency resource that is comprised in a sixth time-frequency resource and that does not overlap with the third time-frequency resource, and the sixth time-frequency resource is an overlapping time-frequency resource of the fourth time-frequency resource and the second time-frequency resource of Intel with Vivo.  Doing so would simplify the processing (Intel, at page 1, last 2 lines).

Claims 22, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Xiong and Hugl, further in view of US 2020/0245351 (hereinafter Takeda) and Huawei “Discussion on configuration and design of group common pre-emption indication” R1-1713754 (hereinafter Huawei).
Regarding claims 22, 28 and 34, Vivo does not explicitly teach wherein the feature of the first control information comprises whether the start transmission location of the first control information is a start location of a slot, and determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot. 
However, Takeda teaches wherein the feature of the first control information comprises whether the start transmission location of the first control information is a start location of a slot ([0061]: details starting location of the DL data is configured at the beginning of the slot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Takeda and include wherein the feature of the first control information comprises whether a type of the first control information is a first type of Takeda with Vivo.  Doing so would advantageously perform data communication process even when different downlink control channels are configured (Takeda, at [0011]).
Moreover, Huawei teaches determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot (Figure 1; p. 2, ll. 15-17: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Huawei and include determining, based on the feature of the first control information, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the start transmission location of the first control information not being a start location of a slot of Huawei with Vivo.  Doing so would allow the UE to successfully decode the content (Huawei, at p. 1, paragraph 1 of section 2).

Claims 23, 29 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Xiong and Hugl, further in view of Huawei “Discussion on configuration and design of group common pre-emption indication” R1-1713754 (hereinafter Huawei).
Regarding claims 23, 29 and 35, Vivo does not explicitly teach wherein the feature of the first data comprises the length of the transmission time interval usable to transmit the first data compared to the first threshold, and determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being shorter than the first threshold; or determining that the first data does not exist on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being longer than or equal to the first threshold. 
However, Hugl teaches wherein the feature of the first data comprises the length of the transmission time interval usable to transmit the first data compared to the first threshold ([0061]: details the DL performance for shorter TTI operation is dependent on the assumed DL control overhead; i.e., ½ with slot-level TTI as well as 1/7 with 2-symbol TTI, as compared to the legacy TTI length of 1 subframe).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Hugl and include wherein the feature of the first data comprises a length of a transmission time interval usable to transmit the first data compared to a first threshold of Hugl with Vivo.  Doing so would enable flexible signaling (Hugl, [0162]).
Moreover, Huawei teaches wherein determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being shorter than the first threshold; or determining that the first data does not exist on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being longer than or equal to the first threshold (Figure 1; p. 2, ll. 15-17; 22-28: details (a) PI correspond to a pre-emption region (Region X) which may span less than the carrier BW. The preemption region can be contiguous (a) or non-contiguous in frequency (b) or time (c)… two BW parts, and one BW part activates monitoring the indication whereas other BW part does not).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Huawei and include determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being shorter than the first threshold; or determining that the first data does not exist on the third time-frequency resource in response to the length of the transmission time interval usable to transmit the first data being longer than or equal to the first threshold of Huawei with Vivo.  Doing so would allow the UE to successfully decode the content (Huawei, at p. 1, paragraph 1 of section 2).

Claims 24, 30 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Xiong and Hugl, further in view of US 20100149961 (hereinafter Lee).
Regarding claims 24, 30 and 36, Vivo teaches determining, based on the feature of the first data, whether the first data exists on the third time-frequency resource comprises: determining that the first data exists on the third time-frequency resource in response to the subcarrier spacing usable to transmit the first data being greater than a second threshold; or determining that the first data does not exist on the third time-frequency resource in response to the subcarrier spacing usable to transmit the first data being less than or equal to the second threshold (Figure 2; p. 3, last 3 lines - p. 4, ll. 1-11: details Non-overlapped, Marginally overlapped, Almost overlapped, A small BWP is included in a large BWP).
Vivo does not explicitly teach wherein the feature of the first data comprises the size of the subcarrier spacing usable to transmit the first data compared to the second threshold.
However, Lee teaches the feature of the first data comprises the size of the subcarrier spacing usable to transmit the first data compared to the second threshold (IFFT size of 1024’s sub-carrier spacing is doubled compared to that of IFFT size of 2048; IFFT size is usable to transmit data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Lee and include the feature of the first data comprises the size of the subcarrier spacing usable to transmit the first data compared to the second threshold of Lee with Vivo.  Doing so would improve transmission efficiency (Lee, [0043]).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Xiong and Hugl, further in view of US 2018/0219649 (hereinafter Ying).
Vivo does not explicitly teach wherein any time-frequency resource scheduled by using the first-type DCI is not allowed to be preempted.
However, Ying teaches wherein any time-frequency resource scheduled by using the first-type DCI is not allowed to be preempted ([0091]: details compact DCI used for scheduling of the PDSCH resource, as not allowed to be preempted).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vivo to incorporate the teachings of Ying and include wherein any time-frequency resource scheduled by using the first-type DCI is not allowed to be preempted of Ying with Vivo.  Doing so would improve communication flexibility and/or efficiency (Ying, at [0005]).

Response to Arguments
Applicant’s arguments with respect to claims 19-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Patent Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415